Citation Nr: 0722559	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  06-26 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating due to individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from June 1961 to June 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that as a result of his service-connected 
disorders, he is now unemployable.  He is service connected 
for numerous disorders and meets the criteria for 
consideration of TDIU under 38 C.F.R. § 4.16(a) (2006).  

The record indicates that the veteran has not worked since 
1991.  The veteran has not had a VA medical examination to 
address this matter.  In accordance with the duty to assist, 
the Board finds that he should be afforded a VA examination.  
See 38 C.F.R. § 3.159 (2006).

Accordingly, the case is REMANDED for the following action:

1.	The RO should ensure that any 
outstanding pertinent VA (or private) 
treatment records are obtained and 
associated with the claims file, to 
include Mountain Home VA treatment 
records from June 2006 to present.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility 
must provide a negative response if 
records are not available.

2.	Thereafter, the veteran should be 
scheduled for a VA examination to 
address the issue of unemployability.  
All indicated tests and studies are to 
be performed.   Prior to the 
examination(s), the claims folder must 
be made available to each physician for 
review of the case.  Each examiner (if 
more than one) should indicate whether 
it is at least as likely as not that 
the veteran is rendered unemployable 
solely due to his service-connected 
disorders (e.g., without regard to age 
or nonservice-connected disorders).  

It would be helpful if the examiners 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinion provided.

3.	Thereafter, the RO should readjudicate 
the appealed issue based on all the 
evidence of record.  If the benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655 
(2006).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

